A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.
 
Claims 1 to 14 are allowable over the prior art for reasons of record.

Claims 1 to 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 10,711,135. Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons of record.  Applicants’ remarks indicate that a Terminal Disclaimer was filed concurrently with the amendment dated 10/8/21 but no Terminal Disclaimer is found in the file.

Claims 1 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection regarding the determination of extrusion rate as being subjected is maintained.  
	Applicants state that paragraph 57 discloses how extrusion rate is measured but, as noted in the previous office action, the Examiner cannot import limitations from the specification into the claims.  Applicants are advised to insert such a description into the claims.
	For instance, inserting “measured at 6 bar through a Quadro MFQX 10.7-24 static mixer” (as found in the specification) after “grams/minute” would overcome this rejection.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Von Malotki et al.
The teachings in Van Malotki et al. were noted in the previous office actions.  See paragraph 7 of the action dated 1/1/21 and paragraphs 5 and 6 of the action dated 6/8/21.  In an effort to overcome the anticipation rejection applicants have amended claim 15 to require crisobalite of a specific particle size.  This does not overcome the rejection.  Please see paragraph 38 of Van Malotki et al. which teaches that there are two different fillers therein with a most preferred d50 range for the second filler of from 1 to 10 micron.  This falls entirely within the claimed range such that this feature of the claimed composition is anticipated.
	In applicants’ response they state that the office action noted that these features are not found in the prior art.  That is a complete over simplification of what was noted.  The comments in the office action referred to a different set of claims and different prior art and specifically referred to the totality of the claimed invention.  The section referenced by applicants did not specifically refer to the Van Malotki et al. reference.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Von Malotki et al.
This rejection relies on the rationale of record.  As such the rationale for this rejection will not be repeated.  Applicants’ traversal relies on the newly added limitation to claim 15 of the d50 range.  Since this does not lend patentability to claim 15, this rejection is maintained.

7. 	Claims 15 to 18 are objected to because of the following informalities:  The word “Cristablolite” is a misspelling.  Appropriate correction is required.

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  

Mgm							/MARGARET G MOORE/10/21/21						Primary Examiner, Art Unit 1765